HICKENLOOPER, Circuit Judge
(dissenting).
I am of the opinion that the decision of the Board of Tax Appeals should be reversed. Consolidated returns of insurance companies and their subsidiaries were freely permitted under the aets of 1921 and 1924, and the obstacles to affiliation under the general provisions of those acts were not regarded as insurmountable. "If the taxpayer, the affiliated corporations considered • as a unit, is willing to pay the higher rate, no provision of the 1926 act indicative of legislative intent would be defeated, and I see no insurmountable obstacle to the filing of consolidated returns under that act. The act referred to was passed, presumably, with knowledge of the previous administrative practic-. es, and no such “clarifying amendment” was inserted in that act as was done in the act of 1928. Had there been an intent to deny to insurance companies in the future that privilege which had been uniformly accorded to them under prior aets, I am of the opinion that this intent would have been expressed and not left to implication, and that we thus have a distinct legislative approval of the inclusion of insurance companies within the general provisions relating to affiliation.
In addition to this, considerations of natural justice would seem to persuade that a corporation and its instrumentality, although the nature of the business of the two may differ slightly, should be treated as a unit for tax purposes. In the absence of-express provision to the contrary, taxing acts should be construed, if this be at all possible, to give to taxpayers the advantage of benefits which they had theretofore enjoyed and which are consistent with the expressed general purpose of the act. This general purpose favors permitting consolidated returns by affiliated corporations, and such general purpose should be given effect, I think, in the absence of express prohibition, rather than restricted in operation by the application of principles analogous to those of repeal by implication.